DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed March 1, 2021. Claims 1-13 are presently pending and are presented for examination.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-13 are rejected under 35 U.S.C 103 as being unpatentable over Baric et al, US 2022/0055651, in view of Jain et al. US 2022/0066459, hereinafter referred to as Baric and Jain, respectively.

Regarding claim 1, Baric discloses a method of generating a maneuvering trajectory for a vehicle in real-time (See at least fig 1-7), the method comprising: 
obtaining, by an Electronic Control Unit (ECU) of the vehicle, a plurality of candidate maneuvering trajectories for maneuvering the vehicle to reach a goal point (See at least fig 1-7, ¶ 4, “generating a plurality of candidate trajectories, the candidate trajectories including a sequence of waypoints for the vehicle associated with corresponding time instances”), (See at least fig 1-7, ¶ 62, “At operation 232 the system receives candidate trajectories... In various embodiments, candidate trajectories are precomputed candidates”), (See at least fig 1-7, ¶ 42, “electronic control unit (ECU) 125 and propulsion system 126. These vehicle systems 140 may be controlled by AV control systems 130 in autonomous, semiautonomous or manual mode. For example, in autonomous or semi-autonomous mode, AV control systems 130, alone or in conjunction with other systems, can control vehicle systems 140 to operate the vehicle in a fully or semiautonomous fashion”); 
determining, by the ECU, a plurality of profile parameters associated with each of the plurality of candidate maneuvering trajectories (See at least fig 1-7, ¶ 53, “Mission inputs 210 may include parameters, and other data and information that may be used to define a mission for an autonomous vehicle. This may include, for example, routing information and planning problems.”), (See at least fig 1-7, ¶ 54, “A trajectory includes a sequence of future states to be visited by the vehicle, and may be parameterized by factors such as time, travelled distance and other parameters”); 
generating , by the ECU, a trajectory score for each of the plurality of candidate maneuvering trajectories using a Machine Learning (ML) model, wherein the ML model is trained using the plurality of parameters (See at least fig 1-7, ¶ 4, “computing scores for the features of the candidate trajectories, wherein the scores are based on parameter values associated with their corresponding final trajectories; determining, based on the computed scores, a trajectory of the candidate trajectories to be used”), (See at least fig 1-7, ¶ 5, “using candidate trajectories and their associated scene features as training data to train a machine learning module to predict scores for the candidate trajectories”); and 
generating, by the ECU, a final maneuvering trajectory from the plurality of candidate maneuvering trajectories based on the trajectory score, wherein the vehicle is navigated based on the final maneuvering trajectory (See at least fig 1-7, ¶ 4, “develop a final trajectory for the vehicle; and partially or fully autonomously operating the autonomous vehicle in accordance with the final trajectory.”), (See at least fig 1-7, ¶ 7, “The machine learning module may compute optimal trajectories based on the candidate trajectories and computing scores for each of the optimal trajectories and generating a training set. Developing a final trajectory for the vehicle may include using the determined warm-start trajectory to initialize a trajectory optimization and using the trajectory optimization to determine the optimal trajectory.”).
Baric fails to explicitly disclose dynamic profile parameters (The examiner notes that plurality of dynamic profile parameters is both conventional/known feature in the art so it may be reasoned from knowledge generally available to one of ordinary skill in the art and it is expressly or impliedly contained in the prior art).
However, Jain teaches dynamic profile parameters (See at least fig 1-7, ¶ 26, “a three dimensional profile of environment, stereo images of a scene, a relative position ( e.g., a distance, an angle) to an environmental object, a relative position (e.g., a distance, an angle) to road lines, a relative position in the current environment, a traffic status ( e.g., high traffic, low traffic), etc.”), (See at least fig 1-7, ¶ 25, “a distance to curb, a relative position to a road line, positions of other traffic agents, a road layout, pedestrians, traffic status ( e.g., number of nearby vehicles, number of pedestrians, traffic signals), time of day ( e.g., morning rush hours, evening rush hours, non-busy hours), types of traffic (e.g., high speed moving traffic, accident events, slow moving traffic), road conditions (e.g., constructing zones, school zones, wet surfaces, ice surfaces), intersections, road signs ( e.g., stop signs, road lines, cross walks), nearby objects (e.g., curbs, light poles, billboards), buildings, weather conditions ( e.g., raining, fog, sunny, hot weather, cold weather), etc”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baric and include dynamic profile parameters as taught by Jain because it would allow the method to generate heuristic-based trajectories based on the perception data of the AV's surrounding environment and navigate the AVs using the heuristic-based trajectories (Jain ¶ 20).

Regarding claim 2, Baric discloses the method of claim 1, wherein the plurality of candidate maneuvering trajectories are generated based on a plurality of trajectory parameters (See at least fig 1-7, ¶ 40, “Pathing module 138 may be included to compute a desired path for vehicle 100 based on input from various other sensors and systems. For example, pathing module 138
can use information from positioning system 117, sensor fusion module 131, computer vision module 134, obstacle avoidance module 139 (described below) and other systems to determine a safe path to navigate the vehicle along a segment of a desired route.”), (See at least fig 1-7, ¶ 41, “Obstacle avoidance module 139 can work in conjunction with pathing module 138 to determine an appropriate path to avoid a detected obstacle”), (The examiner notes that a plurality of trajectory parameters is both conventional/known feature in the art so it may be reasoned from knowledge generally available to one of ordinary skill in the art and it is expressly or impliedly contained in the prior art).

Regarding claim 3, Baric discloses the method of claim 2, wherein the plurality of trajectory parameters comprises a vehicle pose, a goal pose, a curvature of the plurality of candidate maneuvering trajectories, reversing space dimension, side space dimension, forward space dimension, magnitude of direction change in route in forward path, buffer space between lane and utility space or turn count (See at least fig 1-7, ¶ 40, “Pathing module 138 may be included to compute a desired path for vehicle 100 based on input from various other sensors and systems. For example, pathing module 138 can use information from positioning system 117, sensor fusion module 131, computer vision module 134, obstacle avoidance module 139 (described below) and other systems to determine a safe path to navigate the vehicle along a segment of a desired route.”), (See at least fig 1-7, ¶ 41, “Obstacle avoidance module 139 can work in conjunction with pathing module 138 to determine an appropriate path to avoid a detected obstacle”), (The examiner notes that a plurality of trajectory parameters is both conventional/known feature in the art so it may be reasoned from knowledge generally available to one of ordinary skill in the art and it is expressly or impliedly contained in the prior art).

Regarding claim 4, Baric discloses the method of claim 1, wherein the plurality of dynamic profile parameters comprises at least one of, a lane congestion, a lane blocking duration, a highest curvature on trajectory, a length of maneuvering path or number of reverse required for maneuver (See at least fig 1-7, ¶ 27, “scene features (lane width, vehicle speed, distance to other traffic participants and similar) may be used to train the machine learning module.
In the case of a decision tree, this would select its structure and modify the selection parameters”), (See at least fig 1-7, ¶ 39, “algorithms operating as part of computer vision module 134 can evaluate still or moving images to determine features and landmarks ( e.g., road signs, traffic lights, lane markings and other road boundaries, etc.), obstacles (e.g., pedestrians, bicyclists, other vehicles, other obstructions in the path of the subject vehicle) and other objects”), (The examiner notes that plurality of dynamic profile parameters is both conventional/known feature in the art so it may be reasoned from knowledge generally available to one of ordinary skill in the art and it is expressly or impliedly contained in the prior art).

Regarding claim 5, Baric discloses the method of claim 1, wherein generating the trajectory score comprises: generating an observation score for each of the plurality of dynamic profile parameters associated with each of the plurality of candidate maneuvering trajectories using the ML model; and generating a trajectory score for each trajectory profile based on the observation score of respective plurality of dynamic profile parameters and a weight associated with corresponding dynamic profile parameter (See at least fig 1-7, ¶ 4, “computing scores for the features of the candidate trajectories, wherein the scores are based on parameter values associated with their corresponding final trajectories; determining, based on the computed scores, a trajectory of the candidate trajectories to be used”), (See at least fig 1-7, ¶ 5, “using candidate trajectories and their associated scene features as training data to train a machine learning module to predict scores for the candidate trajectories”).

Regarding claim 6, Baric discloses the method of claim 1, wherein generating the final maneuvering trajectory comprises: selecting a candidate maneuvering trajectory from the plurality of candidate maneuvering trajectories, having a maximum trajectory score, wherein the selected candidate maneuvering trajectory is the final maneuvering trajectory (See at least fig 1-7, ¶ 4, “develop a final trajectory for the vehicle; and partially or fully autonomously operating the autonomous vehicle in accordance with the final trajectory.”), (See at least fig 1-7, ¶ 7, “The machine learning module may compute optimal trajectories based on the candidate trajectories and computing scores for each of the optimal trajectories and generating a training set. Developing a final trajectory for the vehicle may include using the determined warm-start trajectory to initialize a trajectory optimization and using the trajectory optimization to determine the optimal trajectory.”), (See at least fig 1-7, ¶ 9, “computing scores for the features of the candidate trajectories, wherein the scores are based on parameter values associated with their corresponding final trajectories…develop a final trajectory for the vehicle; and partially or fully autonomously operating the autonomous vehicle in
accordance with the final trajectory”), (See at least fig 1-7, ¶ 12, “using a machine learning module to approximate a base ranking function used to compute the scores”), (See at least fig 1-7, ¶ 68, “A ranking function approximation constructed in an off-line training process as described above, may be used to rank warm start candidate trajectories during in-vehicle autonomous operation or driving tests. The ranking of trajectories provides the means to prioritize the warm start candidates. Once prioritized, higher ranked candidates can be chosen to form a smaller subset of the candidates that are likely to yield a good solution”).

Regarding claim 7, Baric discloses the method of claim 1, wherein training the ML model comprises: receiving training profile parameters, wherein the training profile parameters are generated for training trajectories traversed by an operator; receiving weight data for each training profile parameter; annotating an observation score for each training profile parameter; and generating trajectory scores corresponding to the training trajectories based on the observation score of the training profile parameters (See at least fig 1-7, ¶ 7, “The machine learning module may compute optimal trajectories based on the candidate trajectories and computing scores for each of the optimal trajectories and generating a training set. Developing a final trajectory for the vehicle may include using the determined warm-start trajectory to initialize a trajectory optimization and using the trajectory optimization to determine the optimal trajectory.”), (See at least fig 1-7, ¶ 12, “The machine learning may include computing optimal trajectories based on the candidate trajectories and computing
scores for each of the optimal trajectories and generating a training set.”), (See at least fig 1-7, ¶ 53, “Trajectory planning circuit 210 may be implemented as a machine learning model that may be trained off-line using manufactured data or using data obtained during one or more autonomous driving experiments”), (See at least fig 1-7, ¶ 68, “A ranking function approximation constructed in an off-line training process as described above, may be used to rank warm start candidate trajectories during in-vehicle autonomous operation or driving tests. The ranking of trajectories provides the means to prioritize the warm start candidates. Once prioritized, higher ranked candidates can be chosen to form a smaller subset of the candidates that are likely to yield a good solution”).

Regarding claim 8, Baric discloses a system for generating a maneuvering trajectory for a vehicle in real-time, comprising: an Electronic Control Unit (ECU) configured in the vehicle, the ECU comprising at least one processor and a memory storing instructions that when executed by the at least one processor (See at least fig 1-7), cause the at least one processor to: 
obtain a plurality of candidate maneuvering trajectories for maneuvering the vehicle to reach a goal point (See at least fig 1-7, ¶ 4, “generating a plurality of candidate trajectories, the candidate trajectories including a sequence of waypoints for the vehicle associated with corresponding time instances”), (See at least fig 1-7, ¶ 62, “At operation 232 the system receives candidate trajectories... In various embodiments, candidate trajectories are precomputed candidates”), (See at least fig 1-7, ¶ 42, “electronic control unit (ECU) 125 and propulsion system 126. These vehicle systems 140 may be controlled by AV control systems 130 in autonomous, semiautonomous or manual mode. For example, in autonomous or semi-autonomous mode, AV control systems 130, alone or in conjunction with other systems, can control vehicle systems 140 to operate the vehicle in a fully or semiautonomous fashion”); 
determine a plurality of profile parameters associated with each of the plurality of candidate maneuvering trajectories (See at least fig 1-7, ¶ 53, “Mission inputs 210 may include parameters, and other data and information that may be used to define a mission for an autonomous vehicle. This may include, for example, routing information and planning problems.”), (See at least fig 1-7, ¶ 54, “A trajectory includes a sequence of future states to be visited by the vehicle, and may be parameterized by factors such as time, travelled distance and other parameters”); 
generate a trajectory score for each of the plurality of candidate maneuvering trajectories using a Machine Learning (ML) model, wherein the ML model is trained using the plurality of profile parameters (See at least fig 1-7, ¶ 4, “computing scores for the features of the candidate trajectories, wherein the scores are based on parameter values associated with their corresponding final trajectories; determining, based on the computed scores, a trajectory of the candidate trajectories to be used”), (See at least fig 1-7, ¶ 5, “using candidate trajectories and their associated scene features as training data to train a machine learning module to predict scores for the candidate trajectories”); and 
generate a final maneuvering trajectory from the plurality of candidate maneuvering trajectories based on the trajectory score, wherein the vehicle is navigated based on the final maneuvering trajectory (See at least fig 1-7, ¶ 4, “develop a final trajectory for the vehicle; and partially or fully autonomously operating the autonomous vehicle in accordance with the final trajectory.”), (See at least fig 1-7, ¶ 7, “The machine learning module may compute optimal trajectories based on the candidate trajectories and computing scores for each of the optimal trajectories and generating a training set. Developing a final trajectory for the vehicle may include using the determined warm-start trajectory to initialize a trajectory optimization and using the trajectory optimization to determine the optimal trajectory.”).
Baric fails to explicitly disclose dynamic profile parameters (The examiner notes that plurality of dynamic profile parameters is both conventional/known feature in the art so it may be reasoned from knowledge generally available to one of ordinary skill in the art and it is expressly or impliedly contained in the prior art).
However, Jain teaches dynamic profile parameters (See at least fig 1-7, ¶ 26, “a three dimensional profile of environment, stereo images of a scene, a relative position ( e.g., a distance, an angle) to an environmental object, a relative position (e.g., a distance, an angle) to road lines, a relative position in the current environment, a traffic status ( e.g., high traffic, low traffic), etc.”), (See at least fig 1-7, ¶ 25, “a distance to curb, a relative position to a road line, positions of other traffic agents, a road layout, pedestrians, traffic status ( e.g., number of nearby vehicles, number of pedestrians, traffic signals), time of day ( e.g., morning rush hours, evening rush hours, non-busy hours), types of traffic (e.g., high speed moving traffic, accident events, slow moving traffic), road conditions (e.g., constructing zones, school zones, wet surfaces, ice surfaces), intersections, road signs ( e.g., stop signs, road lines, cross walks), nearby objects (e.g., curbs, light poles, billboards), buildings, weather conditions ( e.g., raining, fog, sunny, hot weather, cold weather), etc”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Baric and include dynamic profile parameters as taught by Jain because it would allow the system to generate heuristic-based trajectories based on the perception data of the AV's surrounding environment and navigate the AVs using the heuristic-based trajectories (Jain ¶ 20).

Regarding claim 9, Baric discloses the system of claim 8, wherein the at least one processor is configured to generate the plurality of candidate maneuvering trajectories using a plurality of trajectory parameters (See at least fig 1-7, ¶ 40, “Pathing module 138 may be included to compute a desired path for vehicle 100 based on input from various other sensors and systems. For example, pathing module 138 can use information from positioning system 117, sensor fusion module 131, computer vision module 134, obstacle avoidance module 139 (described below) and other systems to determine a safe path to navigate the vehicle along a segment of a desired route.”), (See at least fig 1-7, ¶ 41, “Obstacle avoidance module 139 can work in conjunction with pathing module 138 to determine an appropriate path to avoid a detected obstacle”), (The examiner notes that a plurality of trajectory parameters is both conventional/known feature in the art so it may be reasoned from knowledge generally available to one of ordinary skill in the art and it is expressly or impliedly contained in the prior art).

Regarding claim 10, Baric discloses the system of claim 8, wherein the at least one processor is configured to generate the trajectory score by performing steps of: generating an observation score for each of the plurality of dynamic profile parameters associated with each of the plurality of candidate maneuvering trajectories using the ML model; and generating a trajectory score for each trajectory profile based on the observation score of respective plurality of dynamic profile parameters and a weight associated with corresponding dynamic profile parameter (See at least fig 1-7, ¶ 4, “computing scores for the features of the candidate trajectories, wherein the scores are based on parameter values associated with their corresponding final trajectories; determining, based on the computed scores, a trajectory of the candidate trajectories to be used”), (See at least fig 1-7, ¶ 5, “using candidate trajectories and their associated scene features as training data to train a machine learning module to predict scores for the candidate trajectories”).

Regarding claim 11, Baric discloses the system of claim 8, wherein the at least one processor is configured to generate the final maneuvering trajectory by performing step of: selecting a candidate maneuvering trajectory from the plurality of candidate maneuvering trajectories, having a maximum trajectory score, wherein the selected candidate maneuvering trajectory is the final maneuvering trajectory (See at least fig 1-7, ¶ 4, “develop a final trajectory for the vehicle; and partially or fully autonomously operating the autonomous vehicle in accordance with the final trajectory.”), (See at least fig 1-7, ¶ 7, “The machine learning module may compute optimal trajectories based on the candidate trajectories and computing scores for each of the optimal trajectories and generating a training set. Developing a final trajectory for the vehicle may include using the determined warm-start trajectory to initialize a trajectory optimization and using the trajectory optimization to determine the optimal trajectory.”), (See at least fig 1-7, ¶ 9, “computing scores for the features of the candidate trajectories, wherein the scores are based on parameter values associated with their corresponding final trajectories…develop a final trajectory for the vehicle; and partially or fully autonomously operating the autonomous vehicle in accordance with the final trajectory”), (See at least fig 1-7, ¶ 12, “using a machine learning module to approximate a base ranking function used to compute the scores”), (See at least fig 1-7, ¶ 68, “A ranking function approximation constructed in an off-line training process as described above, may be used to rank warm start candidate trajectories during in-vehicle autonomous operation or driving tests. The ranking of trajectories provides the means to prioritize the warm start candidates. Once prioritized, higher ranked candidates can be chosen to form a smaller subset of the candidates that are likely to yield a good solution”).

Regarding claim 12, Baric discloses the system of claim 8, wherein the at least one processor is configured to train the ML model by performing steps of: receiving training profile parameters, wherein the training profile parameters are generated for training trajectories traversed by an operator; receiving weight data for each training profile parameter; annotating an observation score for each training profile parameter; and generating trajectory scores corresponding to the training trajectories based on the observation score of the training profile parameters (See at least fig 1-7, ¶ 7, “The machine learning module may compute optimal trajectories based on the candidate trajectories and computing scores for each of the optimal trajectories and generating a training set. Developing a final trajectory for the vehicle may include using the determined warm-start trajectory to initialize a trajectory optimization and using the trajectory optimization to determine the optimal trajectory.”), (See at least fig 1-7, ¶ 12, “The machine learning may include computing optimal trajectories based on the candidate trajectories and computing scores for each of the optimal trajectories and generating a training set.”), (See at least fig 1-7, ¶ 53, “Trajectory planning circuit 210 may be implemented as a machine learning model that may be trained off-line using manufactured data or using data obtained during one or more autonomous driving experiments”), (See at least fig 1-7, ¶ 68, “A ranking function approximation constructed in an off-line training process as described above, may be used to rank warm start candidate trajectories during in-vehicle autonomous operation or driving tests. The ranking of trajectories provides the means to prioritize the warm start candidates. Once prioritized, higher ranked candidates can be chosen to form a smaller subset of the candidates that are likely to yield a good solution”).


Regarding claim 13, Baric discloses a non-transitory computer readable medium including instructions stored thereon that when processed by at least one processor cause a device to perform operations comprising: 
obtain a plurality of candidate maneuvering trajectories for maneuvering the vehicle to reach a goal point (See at least fig 1-7, ¶ 4, “generating a plurality of candidate trajectories, the candidate trajectories including a sequence of waypoints for the vehicle associated with corresponding time instances”), (See at least fig 1-7, ¶ 62, “At operation 232 the system receives candidate trajectories... In various embodiments, candidate trajectories are precomputed candidates”), (See at least fig 1-7, ¶ 42, “electronic control unit (ECU) 125 and propulsion system 126. These vehicle systems 140 may be controlled by AV control systems 130 in autonomous, semiautonomous or manual mode. For example, in autonomous or semi-autonomous mode, AV control systems 130, alone or in conjunction with other systems, can control vehicle systems 140 to operate the vehicle in a fully or semiautonomous fashion”); 
determine a plurality of profile parameters associated with each of the plurality of candidate maneuvering trajectories (See at least fig 1-7, ¶ 53, “Mission inputs 210 may include parameters, and other data and information that may be used to define a mission for an autonomous vehicle. This may include, for example, routing information and planning problems.”), (See at least fig 1-7, ¶ 54, “A trajectory includes a sequence of future states to be visited by the vehicle, and may be parameterized by factors such as time, travelled distance and other parameters”); 
generate a trajectory score for each of the plurality of candidate maneuvering trajectories using a Machine Learning (ML) model, wherein the ML model is trained using the plurality of profile parameters (See at least fig 1-7, ¶ 4, “computing scores for the features of the candidate trajectories, wherein the scores are based on parameter values associated with their corresponding final trajectories; determining, based on the computed scores, a trajectory of the candidate trajectories to be used”), (See at least fig 1-7, ¶ 5, “using candidate trajectories and their associated scene features as training data to train a machine learning module to predict scores for the candidate trajectories”); and 
generate a final maneuvering trajectory from the plurality of candidate maneuvering trajectories based on the trajectory score, wherein the vehicle is navigated based on the final maneuvering trajectory (See at least fig 1-7, ¶ 4, “develop a final trajectory for the vehicle; and partially or fully autonomously operating the autonomous vehicle in accordance with the final trajectory.”), (See at least fig 1-7, ¶ 7, “The machine learning module may compute optimal trajectories based on the candidate trajectories and computing scores for each of the optimal trajectories and generating a training set. Developing a final trajectory for the vehicle may include using the determined warm-start trajectory to initialize a trajectory optimization and using the trajectory optimization to determine the optimal trajectory.”).
Baric fails to explicitly disclose dynamic profile parameters (The examiner notes that plurality of dynamic profile parameters is both conventional/known feature in the art so it may be reasoned from knowledge generally available to one of ordinary skill in the art and it is expressly or impliedly contained in the prior art).
However, Jain teaches dynamic profile parameters (See at least fig 1-7, ¶ 26, “a three dimensional profile of environment, stereo images of a scene, a relative position ( e.g., a distance, an angle) to an environmental object, a relative position (e.g., a distance, an angle) to road lines, a relative position in the current environment, a traffic status ( e.g., high traffic, low traffic), etc.”), (See at least fig 1-7, ¶ 25, “a distance to curb, a relative position to a road line, positions of other traffic agents, a road layout, pedestrians, traffic status ( e.g., number of nearby vehicles, number of pedestrians, traffic signals), time of day ( e.g., morning rush hours, evening rush hours, non-busy hours), types of traffic (e.g., high speed moving traffic, accident events, slow moving traffic), road conditions (e.g., constructing zones, school zones, wet surfaces, ice surfaces), intersections, road signs ( e.g., stop signs, road lines, cross walks), nearby objects (e.g., curbs, light poles, billboards), buildings, weather conditions ( e.g., raining, fog, sunny, hot weather, cold weather), etc”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Baric and include dynamic profile parameters as taught by Jain because it would allow the system to generate heuristic-based trajectories based on the perception data of the AV's surrounding environment and navigate the AVs using the heuristic-based trajectories (Jain ¶ 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665